DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/28/2021 has been placed of record in the file.
Claims 1, 2, and 4-7 have been amended.
Claims 8-11 have been added.
The objection to the specification is withdrawn in view of the amendment.
Claims 1-11 are now pending.
The applicant’s arguments with respect to claims 1-11 have been fully considered but they are not persuasive as discussed below.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottahachchi et al. (U.S. Patent Application Publication Number 2015/0082372), hereinafter referred to as Kottahachchi.
Regarding claim 1, Kottahachchi discloses an information processing system comprising: a memory; and a processor coupled to the memory and configured to authenticate users by a first authentication method or a second authentication method differing from the first authentication method (paragraph 39, user logged in to account management service), access permission setting information including (i) first information associating the first authentication method and an action, and (ii) second information differing from the first information and associating the second authentication method and the action (paragraph 63, user allowed to perform actions/commands based on how user is logged in), receive a first instruction to execute the action (paragraph 39, receives instructions and/or requests from user), receive a second instruction to execute the action (paragraph 39, receives instructions and/or requests from user), determine that the action is permitted, based on the first information associating the first authentication method and the action (paragraph 39, performs user requests as appropriate), determine that the action is restricted, based on the second information associating the second authentication method and the action (paragraph 39, user attempts action outside their permission), and execute the action upon determining that the action is permitted (paragraph 39, performs user requests as appropriate).
Regarding claim 2, Kottahachchi discloses wherein the action includes distributing a file to a user (paragraph 54, which users can utilize which resources).
Regarding claim 3, Kottahachchi discloses wherein the processor is further configured to store settings for using an external service each associated with a corresponding user of one or more users, and obtain schedule information in which the one or more users are registered, from a schedule service included in the external service, wherein the processor is configured to determine whether the instruction to execute the action is allowed based on the schedule 
Regarding claim 4, Kottahachchi discloses wherein, when the action is restricted from being executed, the processor is configured to provide the user with information of an authentication method for which the instruction to execute the action is allowed (paragraph 90, identifies challenge question to be asked and/or passcode required).
Regarding claim 5, Kottahachchi discloses wherein the processor is configured to determine whether the action is permitted based on a combination of a plurality of authentication methods (paragraph 49, requires both first and second authentications).
Regarding claim 6, Kottahachchi discloses an electronic whiteboard apparatus comprising: a contact sensor configured to detect a hand or an electronic pen (paragraph 163, touchpad or touch screen); a display controller configured to output images to a teleconference terminal (paragraph 165, display subsystem); a memory (paragraph 166, system memory); and a processor coupled to the memory (paragraph 161, processing unit) and configured to authenticate users by a first authentication method or a second authentication method differing from the first authentication method (paragraph 39, user logged in to account management service), access permission setting information including (i) first information associating the first authentication method and an action, and (ii) second information differing from the first information and associating the second authentication method and the action (paragraph 63, user allowed to perform actions/commands based on how user is logged in), receive a first instruction to execute the action (paragraph 39, receives instructions and/or requests from user), receive a second instruction to execute the action (paragraph 39, receives instructions and/or requests from user), determine that the action is permitted, based on the first information associating the first 
Regarding claim 7, Kottahachchi discloses a non-transitory recording medium storing a program that causes an electronic whiteboard apparatus to execute a process comprising: authenticating users by a first authentication method or a second authentication method differing from the first authentication method (paragraph 39, user logged in to account management service); accessing permission setting information including (i) first information associating the first authentication method and an action, and (ii) second information differing from the first information and associating the second authentication method and the action (paragraph 63, user allowed to perform actions/commands based on how user is logged in), receiving a first instruction to execute the action (paragraph 39, receives instructions and/or requests from user); receiving a second instruction to execute the action (paragraph 39, receives instructions and/or requests from user), determine that the action is permitted, based on the first information associating the first authentication method and the action (paragraph 39, performs user requests as appropriate), determine that the action is restricted, based on the second information associating the second authentication method and the action (paragraph 39, user attempts action outside their permission), and executing the action upon determining that the action is permitted (paragraph 39, performs user requests as appropriate).
Regarding claim 9, Kottahachchi discloses wherein the action includes distributing a file to a user (paragraph 54, which users can utilize which resources).
Regarding claim 10, Kottahachchi discloses wherein the action includes loading a file selected on a file loading screen onto the electronic whiteboard apparatus (paragraph 39, user requests access to resource).
Regarding claim 11, Kottahachchi discloses wherein the processor is configured to cause display of an unpermitted participant operation screen upon the determination that the action is restricted from being executed, the unpermitted participant operation screen indicating the first authentication method as an authentication method for which permission to perform the action is granted (paragraph 90, identifies challenge question to be asked and/or passcode required).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kottahachchi in view of Official Notice.
Regarding claim 8, Kottahachchi does not explicitly state wherein the first authentication method is an integrated circuit card identification method and the second authentication method is a facial recognition authentication method.  However, these authentications techniques were well known in the art.  Additionally, one of ordinary skill in the art would have known how to apply any known authentication technique to the authentications of the system of Kottahachchi.  As such, it would have been obvious to one of ordinary skill in the .

Response to Arguments
13.	In the remarks, the applicant argues that the newly added limitations of the independent claims are not taught by Kottahachchi.  More specifically, the applicant states that “Kottahachchi does not teach or suggest that the permission levels are set according to the manner in which the users have been authenticated.”  However, it is clear that different privilege levels may be set so as to require different authentications in Kottahachchi’s system.  The applicant is directed to the citations in the above rejection.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.